DAVIS, Judge.
Michael J. Martel pleaded nolo conten-dere to driving with license suspended or revoked and armed trafficking in methamphetamine, reserving his right to appeal the trial court’s denial of his motion to suppress. Martel was stopped and arrested solely on information provided by a confidential informant.
After reviewing this record, we conclude that, based on the totality of the circumstances test as discussed in State v. Butler, 655 So.2d 1123 (Fla.1995), the State failed to show that law enforcement had probable cause to justify the arrest and subsequent search of Martel. Accordingly, the trial court erred in denying the motion to suppress.
Reversed.
BLUE, C.J., and KELLY, J., Concur.